Judgment unanimously affirmed. Memorandum: Upon our review of the record, we find that the defendant’s conviction of sodomy in the first degree and attempted sodomy in the first degree was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further find that defense counsel’s use of a legitimate, albeit unsuccessful, trial tactic did not deprive defendant of meaningful representation (see, People v Satterfield, 66 NY2d 796, 799-800; People v Schramm, 172 AD2d 1048, Iv denied 78 NY2d 974). (Appeal from Judgment of Steuben County Court, Scudder, J. — Sodomy, 1st Degree.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.